            Case 3:15-cr-01583-JLS Document 55 Filed 07/29/21 PageID.137 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                          ILED
                                    UNITED STATES DISTRICT Co
                                                                                                                               URT
                                          SOUTHERN DISTRICT OF CALIFORNIA                                            IFORNIA

             UNITED STATES OF AMERICA                                JUDGMENT IN A             CMMtN-1'1:b-4~~...,;.---0=EP__U__
                                                                                                                               TY__.
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
    EDUARDO MARTIN ROMERO-VILLARINO (1)
                                                                        Case Number:        3 : 15-CR-0 1583-JLS

                                                                     Charles L Rees
                                                                     Defendant's Attorney
REGISTRATION NO.               44629-298
• -
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.       1

D
                                                          ------------- after de                              ial of guilty.
     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

                                  nv3 , Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of th is judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                         N. JANIS L. SAMMARTINO
                                                                          ITED STATES DISTRICT JUDGE
           Case 3:15-cr-01583-JLS Document 55 Filed 07/29/21 PageID.138 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                EDUARDO MARTIN ROMERO-VILLARINO (1)                                       udgment - Page 2 of 2
CASE NUMBER:              3: l 5-CR-01583-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                               on
                                                                   -------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                   3:15-CR-01583-JLS
